—In an action for indemnifica*597tion, the defendants appeal from (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated October 5, 1993, which, inter alia, denied their motion, in effect, to reargue so much of an order of the same court dated June 8, 1993, as granted partial summary judgment in favor of the plaintiff for $10,000, (2) an order of the same court dated April 29, 1994, which, after a trial, found in favor of the plaintiff in the principal sum of $21,325.58, and (3) a judgment of the same court dated May 16, 1994, entered upon the order dated April 29, 1994.
Ordered that the appeal from the order dated October 5, 1993, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the appeal from the order dated April 29, 1994, is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order dated April 29, 1994, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on appeal from the judgment (see, CPLR 5501 [a] [1]).
The defendants’ contention that the court improperly precluded fair cross-examination and presentation of evidence is unpreserved for appellate review (see, Bidwell v Bidwell, 122 AD2d 364, 366). In any event, their contention is meritless. Further, the court’s decision sufficiently stated the facts upon which it was based (see, CPLR 4213 [b]). Lawrence, J. P., Pizzuto, Joy and Altman, JJ., concur.